           Case 1:20-cv-00275-RP Document 17 Filed 02/08/21 Page 1 of 8



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

DONNA LANGAN, TERESA DE                             §
BARBARAC, and ALEXANDRA CARSON,                     §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §                  1:20-CV-275-RP
                                                    §
GREG ABBOTT, in his Official Capacity as            §
Governor of Texas, and KEN PAXTON, in his           §
Official Capacity as Attorney General of Texas,     §
                                                    §
                Defendants.                         §

                                                  ORDER

        Before the Court is Defendants Greg Abbott, in his official capacity as Governor of Texas,

(“Governor Abbott”) and Ken Paxton’s, in his official capacity as Attorney General of Texas,

(“Attorney General Paxton”) (together “Defendants”) motion to dismiss Plaintiffs Donna Langan

(“Langan”), Teresa De Barbarac (“Barbarac”), and Alexandra Carson’s (“Carson”) (together

“Plaintiffs”) amended complaint, (Am. Compl., Dkt. 10). (Mot., Dkt. 11). Having considered the

parties’ submissions, the record, and the applicable law, the Court will grant Defendants’ motion to

dismiss.

                                          I. BACKGROUND

        Plaintiffs are transgender persons, currently and formerly incarcerated by the Federal Bureau

of Prisons (“FBOP”). (Am. Compl., Dkt. 10, at 1). They bring claims challenging the

constitutionality of Texas Family Code § 45.103 (“Section 45.103”), which prohibits people from

legally changing their names to comport with their genders while they are incarcerated or on

community supervision, and within two years of release. (Id.). Section 45.103 states:

        (a) The court shall order a change of name under this subchapter for a person other
        than a person with a final felony conviction or a person subject to the registration
        requirements of Chapter 62, Code of Criminal Procedure, if the change is in the interest


                                                    1
           Case 1:20-cv-00275-RP Document 17 Filed 02/08/21 Page 2 of 8



        or to the benefit of the petitioner and in the interest of the public.
        (b) A court may order a change of name under this subchapter for a person with a final
        felony conviction if, in addition to the requirements of Subsection (a), the person has:
                (1) received a certificate of discharge by the Texas Department of Criminal
                Justice or completed a period of community supervision or juvenile probation
                ordered by a court and not less than two years have passed from the date of the
                receipt of discharge or completion of community supervision or juvenile
                probation; or
                (2) been pardoned.
        (c) A court may order a change of name under this subchapter for a person subject to
        the registration requirements of Chapter 62, Code of Criminal Procedure, if, in addition
        to the requirements of Subsection (a), the person provides the court with proof that the
        person has notified the appropriate local law enforcement authority of the proposed
        name change. In this subsection, “local law enforcement authority” has the meaning
        assigned by Article 62.001, Code of Criminal Procedure.

        Langan is a transgender woman who is incarcerated at FMS Carswell, a federal prison, and is

serving a sentence of life without parole. (Am. Compl., Dkt. 10, at 2). Consistent with her gender

identity, FBOP houses her at a facility designated for women. (Id.). However, she continues to be

legally identified by a masculine name. (Id.).

        Barbarac is a transgender woman who is currently incarcerated at FCI Texarkana. (Id.).

FBOP acknowledges that she is transgender. (Id. at 11). Plaintiffs plead that while Barbarac is

sometimes referred to by her appropriate name in documents and by staff and other prisoners,

because her legal name still reflects her deadname (or former name) many official documents,

including the medical, mail, commissary, and phone systems, use her deadname. (Id. at 2, 11).

Plaintiffs plead that Barbarac harbors intense fear about not being able to change her name upon

release because law enforcement previously accused her of stealing a man’s car because of the

mismatch between her identity documents and appearance, as the car was titled to her in her

deadname. (Id. at 11). Barbarac pleads that she has previously been denied jobs on the basis of her

name not conforming to her gender presentation. (Id.). Barbarac similarly pleads she was previously

denied medical treatment for the same reason. (Id.) (“[S]he almost died because EMTs were




                                                  2
             Case 1:20-cv-00275-RP Document 17 Filed 02/08/21 Page 3 of 8



unwilling to touch her, once they realized she was transgender by looking at her identity

documents.”).

         Carson is a transgender woman who was released from the federal prison system on August

28, 2018. (Id. at 3). She still lives in Texas. (Id.). Plaintiffs plead that she will be on parole until 2023

and will not be able to change her name until at least two years after her parole ends under Section

45.103. (Id.). Plaintiffs plead that until then Carson’s appearance and gender will be at odds with the

name and gender marker on her official ID and official documents, which incorrectly identify her as

a man and show her deadname. (Id. at 12). As a result, Plaintiffs plead that Carson will be exposed to

suspicion, scrutiny, contempt, and danger in her community, including “very real risks of violence.”

(Id. at 3, 12).

         Plaintiffs plead that Section 45.103 prevents Langam, Barbarac, and Carson from legally

changing their names, causing them acute and ongoing emotional and psychological distress,

humiliation, and other risks to their physical and mental health. (Id. at 12).

         Based on these allegations, Plaintiffs bring causes of action under the Eight Amendment,

asserting that the impact of Section 45.103 on Plaintiffs constitutes cruel and unusual punishment.

(Id. at 16). Plaintiffs bring their claims against Governor Abbott and Attorney General Paxton. (Id. at

3). Plaintiffs seek a declaratory judgment that Section 45.103 is unconstitutional as applied to

Plaintiffs and people similarly situated and a permanent injunction enjoining Defendants from

denying Plaintiffs and those similarly situated the right to change their legal names. (Id. at 17).

Defendants filed a motion to dismiss the claims against them under Federal Rule of Civil Procedure

12(b)(1). (Mot. Dismiss, Dkt. 11).

                                        II. LEGAL STANDARD

         Federal Rule of Civil Procedure 12(b)(1) allows a party to assert lack of subject-matter

jurisdiction as a defense to suit. Fed. R. Civ. P. 12(b)(1). Federal district courts are courts of limited



                                                      3
           Case 1:20-cv-00275-RP Document 17 Filed 02/08/21 Page 4 of 8



jurisdiction and may only exercise such jurisdiction as is expressly conferred by the Constitution and

federal statutes. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A federal court

properly dismisses a case for lack of subject matter jurisdiction when it lacks the statutory or

constitutional power to adjudicate the case. Home Builders Ass’n of Miss., Inc. v. City of Madison, 143

F.3d 1006, 1010 (5th Cir. 1998). “The burden of proof for a Rule 12(b)(1) motion to dismiss is on

the party asserting jurisdiction.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001), cert.

denied, 536 U.S. 960 (2002). “Accordingly, the plaintiff constantly bears the burden of proof that

jurisdiction does in fact exist.” Id. In ruling on a Rule 12(b)(1) motion, the court may consider any

one of the following: (1) the complaint alone; (2) the complaint plus undisputed facts evidenced in

the record; or (3) the complaint, undisputed facts, and the court’s resolution of disputed facts. Lane

v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008).

                                            III. DISCUSSION

        Defendants move to dismiss Plaintiffs’ amended complaint on the grounds that (1) the

Eleventh Amendment bars Plaintiffs’ claims and (2) Plaintiffs lack standing.

        The Eleventh Amendment typically deprives federal courts of jurisdiction over “suits against

a state, a state agency, or a state official in his official capacity unless that state has waived its

sovereign immunity or Congress has clearly abrogated it.” Moore v. La. Bd. of Elementary & Secondary

Educ., 743 F.3d 959, 963 (5th Cir. 2014). However, under the Ex parte Young exception to sovereign

immunity, lawsuits may proceed in federal court when a plaintiff requests prospective relief against

state officials in their official capacities for ongoing federal violations. 209 U.S. 123, 159–60 (1908).

Thus, “[t]here are three basic elements of an Ex parte Young lawsuit. The suit must: (1) be brought

against state officers who are acting in their official capacities; (2) seek prospective relief to redress

ongoing conduct; and (3) allege a violation of federal, not state, law.” Williams ex rel. J.E. v. Reeves,

954 F.3d 729, 736 (5th Cir. 2020).



                                                      4
           Case 1:20-cv-00275-RP Document 17 Filed 02/08/21 Page 5 of 8



        “For the [Ex parte Young] exception to apply, the state official, ‘by virtue of his office,’ must

have ‘some connection with the enforcement of the [challenged] act, or else [the suit] is merely

making him a party as a representative of the state, and thereby attempting to make the state a

party.’” City of Austin v. Paxton, 943 F.3d 993, 997 (5th Cir. 2019), cert. denied sub nom. Austin, TX v.

Paxton, Att’y Gen. of Tex, et al., No. 19-1441, 2021 WL 78079 (U.S. Jan. 11, 2021) (quoting Young, 209

U.S. at 157); see also In re Abbott, 956 F.3d 696, 708 (5th Cir. 2020) (“Ex parte Young allows suits for

injunctive or declaratory relief against state officials, provided they have sufficient ‘connection’ to

enforcing an allegedly unconstitutional law.”). Absent such a connection, “the suit is effectively

against the state itself and thus barred by the Eleventh Amendment and sovereign immunity.” Id. at

709.

        While “[t]he precise scope of the ‘some connection’ requirement is still unsettled,” the Fifth

Circuit has stated that “it is not enough that the official have a ‘general duty to see that the laws of

the state are implemented.’” Texas Democratic Party, 961 F.3d at 400–01 (quoting Morris v. Livingston,

739 F.3d 740, 746 (5th Cir. 2014)). And “[i]f the official sued is not ‘statutorily tasked with enforcing

the challenged law,’ then the requisite connection is absent and ‘[the] Young analysis ends.’” Abbott,

956 F.3d at 709 (quoting City of Austin, 943 F.3d at 998). Where, as here, “no state official or agency

is named in the statute in question, [the court] consider[s] whether the state official actually has the

authority to enforce the challenged law.” City of Austin, 943 F.3d at 998. Neither a specific grant of

enforcement authority nor a history of enforcement is required to establish a sufficient connection.

Id. at 1001; Air Evac EMS, Inc. v. Tex., Dep’t of Ins., Div. of Workers’ Comp., 851 F.3d 507, 519 (5th Cir.

2017). There need only be a “scintilla of enforcement by the relevant state official” for Ex parte

Young to apply. City of Austin, 943 F.3d at 1002 (quotations omitted). Actual threat of or imminent

enforcement is “not required.” Air Evac, 851 F.3d at 519.




                                                     5
            Case 1:20-cv-00275-RP Document 17 Filed 02/08/21 Page 6 of 8



        Defendants argue that neither Governor Abbott nor Attorney General Paxton are

mentioned in Section 45.103. (Mot., Dkt. 11, at 9). As a result, Defendants argue that they are not

tasked with enforcement of Section 45.103. (Id. at 9, 11). Instead, Defendants argue that Section

45.103 “contemplates a judge’s role in the statute’s administration” as the judiciary is tasked with

evaluating petitions for name changes according to the statute. (Id. at 9); TEX. FAM. CODE § 45.103.

As a result, Defendants argue that the judiciary, or more specifically Texas state courts, are

statutorily tasked with enforcement of Section 45.103 and suggest that judges would be the proper

defendants in this action. 1 (Mot. Dismiss, Dkt. 11, at 9, 11).

        In their response, Plaintiffs do not argue that Governor Abbott is a proper Defendant.

Because Plaintiffs have not demonstrated that Governor Abbott has a sufficient connection to the

enforcement of Section 45.103, Plaintiffs’ claims against Governor Abbott are barred by Eleventh

Amendment sovereign immunity.

        Plaintiffs argue that Attorney General Paxton has sufficient connection to the enforcement

of Section 45.103 because he has previously intervened in judicial pronouncements regarding same-

sex marriage and has opposed transgender rights, including “pressuring Target over its store policies,

joining multi-state lawsuits, threatening the Fort Worth school district, and championing 2017’s

‘Bathroom Bill.’” (Resp., Dkt. 15, at 2, 6; Am. Compl., Dkt. 10, at 13–16). Plaintiffs also argues that

Attorney General Paxton is a proper Defendant because the “attorney general has a constitutional




1 Plaintiffs respond that interpreting the judiciary as statutorily tasked with enforcing Texas Family Code
45.103 “leads to an absurd result” where unconstitutional statutes would be “affirmatively challenged by
lawsuits against the judiciary.” (Resp., Dkt. 15, at 3). The Court agrees that this appears to be a strange result.
However, the Court notes that in some cases, like this one, statutes may indicate that they are to be enforced
by judges for purposes of Ex parte Young analysis. See TEX. FAM. CODE 45.103(a) (“The court shall order a
change of name under this subchapter.”) (emphasis added); Daves v. Dallas Cnty., No. 18-11368, 2020 WL
7693744, at *12 (5th Cir. Dec. 28, 2020) (“Under Texas law, ‘[t]he amount of bail to be required in any case is
to be regulated by the court, judge, magistrate or officer taking the bail.’ . . . The Magistrate Judges have a
sufficient connection to invoke the Ex parte Young exception to sovereign immunity because they have a
concrete statutory duty to enforce the challenged law.”) (quoting TEX. CODE CRIM. PRO. art. 17.15).


                                                         6
           Case 1:20-cv-00275-RP Document 17 Filed 02/08/21 Page 7 of 8



duty to defend challenges to state law” and has authority to bring suit to enforce Section 45.103. (Id.

at 3, 5) (citing In re State, 489 SW 3d 454, 456 (Tex. 2016) (Willett, J., concurring)).

        In City of Austin v. Paxton, the plaintiff challenged a state law that invalidated a city ordinance

by suing Attorney General Paxton. 943 F.3d at 996. The Fifth Circuit held that “the mere fact that

the Attorney General has the authority to enforce [the state statute] cannot be said to ‘constrain’ the

City from enforcing the Ordinance. The [Plaintiff] simply provides no evidence that the Attorney

General may ‘similarly bring a proceeding’ to enforce [the state statute]: that he has chosen to

intervene to defend different statutes under different circumstances does not show that he is likely

to do the same here.” Id. at 1001–02.

        As a result, under City of Austin, Attorney General Paxton’s ability to bring suit to enforce

Section 45.103 is insufficient to overcome sovereign immunity. Similarly, Attorney General Paxton’s

efforts to oppose same-sex marriage and transgender rights in other situations does not rise to the

necessary level under current Fifth Circuit precedent to demonstrate that Attorney General Paxton

would intervene in a case to defend Section 45.103. Accordingly, Plaintiffs have not demonstrated

that Attorney General Paxton has a sufficient connection to the enforcement of Section 45.103 and

therefore Plaintiffs’ claims against him are barred by Eleventh Amendment immunity.

        Because the Court finds that Plaintiffs’ claims against Defendants are barred by the Eleventh

Amendment, the Court does not explicitly reach the issue of standing but notes that “Article III

standing analysis and Ex parte Young analysis ‘significantly overlap.’” Id. at 1002.

        Plaintiffs have already amended their complaint once in response to a motion to dismiss.

(Am. Compl., Dkt. 10). Although Federal Rule of Civil Procedure 15(a)(2) permits a court to grant

leave to amend pleadings and “evinces a bias in favor of granting leave to amend, it is not

automatic.” Matter of Southmark Corp., 88 F.3d 311, 314 (5th Cir. 1996) (internal quotation marks and

citation omitted). Among other things, “a party must ‘expressly request’ leave to amend.” Law v.



                                                     7
           Case 1:20-cv-00275-RP Document 17 Filed 02/08/21 Page 8 of 8



Ocwen Loan Servicing, L.L.C., 587 F. App’x 790, 796 (5th Cir. 2014) (quoting United States ex rel. Willard

v. Humana Health Plan of Tex. Inc., 336 F.3d 375, 387 (5th Cir. 2003)). Even though “[a] formal

motion is not always required,” the requesting party must still “set forth with particularity the

grounds for the amendment and the relief sought.” Willard, 336 F.3d at 387. When a plaintiff fails to

request leave to amend or indicate what might be added to the complaint if amendment were

allowed, a district court may dismiss the cause of action with prejudice. See Joseph v. Bach &

Wasserman, L.L.C., 487 F. App’x 173, 178 (5th Cir. 2012). Plaintiffs have neither requested leave to

amend their complaint nor indicated what they might add to an amended complaint. (See Resp. Mot.

Dismiss, Dkt. 15). The Court therefore declines to sua sponte permit Plaintiffs to amend their

complaint a second time.

                                         IV. CONCLUSION

        Accordingly, IT IS ORDERED that Defendants’ motion to dismiss, (Dkt. 11), is

GRANTED. Plaintiffs’ claims are DISMISSED WITHOUT PREJUDICE.

        SIGNED on February 8, 2021.




                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE




                                                    8
